DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 9/2/2022 in which claim 17 was amended.
Claims 1-20 remain pending and are presented for examination.
Response to Arguments
Applicant’s arguments, see page 9, filed 9/2/2022, with respect to the rejection of claims 1-3, 5-8, and 17-20 have been fully considered and are persuasive. Specifically, the argument that Hiyoshi teaches a patterned buried conductive layer coupling the first electrode segment with the second electrode segment. The rejection of 6/2/2022 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: the closest prior art, Bobde et al (US 2018/03158546 and Bobde hereinafter), discloses a transistor (Fig. 5G; [0035]) comprising: a semiconductor region (Fig. 5G; [0036]; 504); a trench (508; [0036]) disposed in the semiconductor region; a gate electrode (left and right 514; [0038]) disposed in an upper portion of the trench, the gate electrode including: a first gate electrode segment (left 514); and a second gate electrode segment (right 514); a shield electrode (512; [0038]) having: a first shield electrode portion (512 below 514) disposed in a lower portion of the trench, the first shield electrode portion being disposed below the first gate electrode segment and the second gate electrode segment; and a second shield electrode portion (portion of 512 between 514) orthogonally extending from the first shield electrode portion in the lower portion of the trench to the upper portion of the trench, the second shield electrode portion being disposed between the first gate electrode segment and the second gate electrode segment. Bobde fails to expressly disclose a patterned buried conductor layer, the first gate electrode segment being electrically coupled with the second gate electrode segment via the patterned buried conductor layer.
As to claim 9: see paragraph 11 of the Office action mailed 6/2/2022.
As to claim 17: the closest prior art, Bobde, discloses a method for forming a transistor, the method comprising: forming a trench (Fig. 5A; 508; [0036]) in a semiconductor region (504; [0036]); forming a shield electrode (Figs. 5C-5E; 512; [0037]-[0038]) in the trench, the shield electrode including: a first shield electrode portion (the “fat” (horizontally speaking) portion of 512) disposed in a lower portion of the trench; and a second shield electrode portion (“skinny” portion of 512) orthogonally extending from the first shield electrode portion in the lower portion of the trench to an upper portion of the trench; forming a gate electrode (Fig. 5G; 514; [0038]) in the upper portion of the trench, the gate electrode including: a first gate electrode segment (left 514) disposed above the first shield electrode portion; and a second gate electrode segment (right 514) disposed above the first shield electrode portion, the second shield electrode portion being disposed between the first gate electrode segment and the second gate electrode segment. Bobde fails to expressly disclose forming a patterned buried conductor layer, the first gate electrode segment being electrically coupled with the second gate electrode segment via the patterned buried conductor layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813